Citation Nr: 0727383	
Decision Date: 08/31/07    Archive Date: 09/11/07

DOCKET NO.  04-42 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, M.G., J.H.


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran had active duty service from August 1997 to 
August 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran testified before the undersigned at a 
Board hearing at the RO in April 2007.  


FINDING OF FACT

The veteran currently suffers from an acquired psychiatric 
disorder and there is competent medical evidence establishing 
that it was incurred during active service.


CONCLUSION OF LAW

The criteria for service connection for an acquired 
psychiatric disorder have been met.  38 U.S.C.A. § 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran has claimed entitlement to service connection for 
an acquired psychiatric disorder.  Service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  

Direct service connection may not be granted without medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. 
§ 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 
(1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.  38 C.F.R. § 3.303(b).

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests certain 
chronic diseases, including psychosis, to a degree of 10 
percent within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
or aggravated in service, even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. §§ 
1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

The Board notes that 38 C.F.R. § 3.384, as in effect August 
28, 2006, defines the term 'psychosis' to include brief 
psychotic disorder, delusional disorder, psychotic disorder 
due to general medical condition, psychotic disorder not 
otherwise specified, schizoaffective disorder, schizophrenia, 
schizophreniform disorder, shared psychotic disorder, and 
substance-induced psychotic disorder.  See 71 Fed. Reg. 42, 
785 (July 28, 2006). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  

The Board finds that service connection is warranted for an 
acquired psychiatric disorder.  

There is no evidence of an acquired psychiatric disorder in 
the service medical records.  The records were silent as to 
complaints of, diagnosis of or treatment for any mental 
disorder.  Service connection may be granted, however, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

There is competent evidence of the current existence of a 
mental disorder.  The first competent evidence of record of 
the presence of an acquired psychiatric disorder is dated 
more than one year after the veteran's discharge.  Private 
hospitalization records dated in December 2001 include a 
discharge diagnosis of acute psychosis.  It was written that 
the veteran had a severe nervous breakdown while attending a 
bible school.  The veteran reported that he had some intense 
mental reactions in the past in which he was preoccupied with 
disturbing thoughts and had a sense of thought broadcasting.  
Also associated with the claims file are VA and private 
clinical and hospitalization records which include diagnoses 
of mental disorders including schizoaffective disorder and 
bipolar in January 2005, major depression with psychotic 
features in June 2004, bipolar with psychosis in February 
2004 and schizophreniform disorder in January 2002.  
Additionally, in August 2004, the Social Security 
Administration determined that the veteran was disabled 
beginning in August 2001 due to schizophrenic, paranoid, and 
other psychotic disorders.  

There is competent evidence of record demonstrating that the 
veteran underwent personality changes while on active duty.  
Associated with the claims file are numerous lay statements 
attesting to changes the authors observed in the veteran's 
personality while he was on active duty and thereafter, 
particularly within the first year of the veteran's 
discharge.  Lay persons do not have the necessary medical 
training and/or expertise to give a probative opinion on the 
determinative issue of medical causation - to relate the 
veteran's mental disorder to his military service.  Espiritu  
v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay 
persons are competent to report on differences in the 
veteran's behavior they observed which occurred while he was 
on active duty and shortly thereafter.  Competent lay 
evidence is any evidence not requiring that the proponent to 
have specialized education, training, or experience.  Lay 
evidence is considered competent if it is provided by a 
person who has knowledge of facts or circumstances and who 
can convey matters that can be observed and described by a 
lay person.  See 38 C.F.R. § 3.159(a)(2).  Lay statements can 
be used to provide a factual basis upon which a determination 
could be made that a particular injury occurred in service, 
but not to provide a diagnosis or a medical opinion linking 
that in-service disease or injury to a current disability.  
See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).

There is competent medical evidence which links a currently 
existing acquired psychiatric disorder to the veteran's 
active duty service via the lay statements.  In December 
2005, M.B.G., M.D., a private psychiatrist, wrote that he was 
treating the veteran for a chronic psychotic disorder 
diagnosed as schizoaffective disorder.  He noted that, since 
the veteran was in the U.S. Army at the onset of the illness, 
the veteran should qualify for some VA benefits.  In July 
2006, the physician wrote that he had reviewed a complete 
copy of the veteran's claims file which included the service 
records.  He opined that the veteran was likely as not 
displaying premorbid symptoms of a psychotic disorder 
variously diagnosed as bipolar or schizophreniform disorder 
prior to December 2001 but he could not find any written 
evidence of this.  The physician noted that, according to 
family members and friends, the veteran had symptoms of mood 
problems and changes in behavior prior to December 2001.  He 
reported that there was almost always some sort of unusual 
behavior or personality traits that precede the onset of 
psychiatric disorders and in the veteran's case, this could 
have been his preoccupation with religion and/or paranoia.  

In April 2007, M.B.G., M.D. testified before the undersigned.  
When asked what was the probability that the veteran's 
psychosis manifested itself while on active duty, the 
physician opined that this was more likely than not to have 
been the case.  

The record does not contain any contradictory evidence to 
refute the private physician's favorable opinions.  The 
opinions are based on a review of all the evidence in the 
claims file and are supported by references to evidence in 
the claims file including the numerous lay statements 
attesting to changes the veteran underwent during active duty 
and in the year thereafter.  The Board emphasizes it is the 
province of a trained medical professional, not the appellant 
or even VA adjudicators, to draw the conclusion that a 
currently existing acquired psychiatric disorder is related 
to service.  Jones v. Brown, 7 Vet. App. 134 (1994).   

Accordingly, weighing all of the available evidence and 
affording the veteran the benefit of the doubt, the Board 
concludes that the criteria for service connection for an 
acquired psychiatric disorder are met - certainly when all 
reasonable doubt is resolved in his favor.  38 U.S.C.A. §§ 
1131, 5107(b); 38 C.F.R. §§ 3.102, 3.303.  

As the Board is granting service connection for an acquired 
psychiatric disorder, there is no need to discuss compliance 
with VA duties to notify and assist found at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002), 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006).


ORDER

Service connection is warranted for an acquired psychiatric 
disorder.  The appeal is granted subject to the laws and 
regulations governing monetary awards.  


____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


